El Jtjez Asociado Sr. del Toro,
emitió la opinión del tribunal..
La sentencia dictada en este caso y contra la cual se ha interpuesto el presente recurso de apelación por los deman-dantes, dice así:
“Hoy, 22 de julio de 1910, la corte resuelve de acuerdo con la sección 7 en relación con la sección primera de la ley relativa a la res-ponsabilidad de los patronos, que la ley y los hechos están en contra *915de la parte demandada, y visto los apartados (A y B) de la sección 4a. de lidia ley, considerando qne los cuatro demandantes Francisco, Gracia, Justa y Alfonsa Berberena y Aré son mayores de edad, casados unos, y todos con capacidad y en aptitud de ganarse la vida por sí mismos y ser sostenidos con independencia de la labor del difunto Miguel Berberena, condena a dicha corporación demandada, The Borinquen Sugar Company, a pagar a la demandante Micaela Aré cómo viuda del difunto Miguel Berberena, de quien dependía y que murió a causa de la negligencia de la dicha demandada causada según prescribe el número 3 del artículo 1 en relación con el 8 de la ley ya mencionada, la suma de quinientos dollars, en concepto de indemniza-ción, teniendo en cuenta para la estimación de tal indemnización la capacidad para ganar dinero del difunto y el grado de culpabilidad de la demandada, no habiéndose probado por tablas de mortandad o en otra forma, las probabilidades de vida de dicho difunto; y se le condena además, a que pague a dicha demandante las costas causadas y que se libre ejecución contra sus bienes para satisfacer esta sen-tencia.”
Según consignaron los apelantes en sn alegato, la apela-ción versa solamente sobre los dos extremos siguientes:
Io. El excluirse del beneficio de la sentencia a los deman-dantes Francisco, G-racia, Justa y Alfonsa Berberena, y
2°. El adjudicarse a la viuda Micaela ‘Aré solamente la cantidad de quinientos dollars en concepto de indemnización.
En cuanto al primer extremo diremos que la ley bajo la cual se estableció y que rige este caso, o sea la relativa a ,1a responsabilidad de patronos, etc., aprobada el 1 de marzo de 1901, Estatutos Revisados Nos. 322 al 333, en sus secciones 4a. y 5a., establece la regla de que la indemnización debe fijarse atendiendo a la necesidad real que los reclamantes tuviesen del producto de la labor del lesionado o fallecido.
A juicio de la corte sentenciadora se demostró qne los demandantes nombrados son mayores de edad, casados unos y todos con capacidad y en aptitud de ganarse la vida por sí mismos y ser sostenidos con independencia de la labor del difunto Miguel Berberena. Las conclusiones de la corte están sostenidas por la prueba y siendo esto así, resulta claro que la ley fué interpretada y aplicada rectamente.
*916Y en cnanto al segundo extremo diremos que el juez sen-tenciador estaba colocado en mejores condiciones que noso-tros para graduar la 'cuantía de la indemnización, y no ha-biéndose demostrado, ni apareciendo de la prueba, que la cantidad fijada sea claramente inadecuada o improcedente, debemos aceptar la conclusión del juez como justa y equita-tiva.
El recurso debe declararse sin lugar y confirmarse la sen-tencia apelada.

Confirmada.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados "Wolf y Aldrey.
El Juez Asociado Sr. MacLeary* no tomó parte en la reso-lución de este caso.'